             Case 2:19-cv-00140-KJM-EFB Document 1 Filed 01/22/19 Page 1 of 7



 1   SCOTT M. JOHNSON (BAR #287182)
     sjohnson@gajplaw.com
 2   GAJP P.C.
     1430 Blue Oaks Blvd., Ste. 250
 3   Roseville, CA 95747
     916-290-7778 ph
 4   916-721-2767 fax
 5   Attorneys for Plaintiff
     Brett Bailey
 6
                                      UNITED STATES DISTRICT COURT
 7

 8                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

 9
                                                  CASE NO.
10
     Brett Bailey,
11
                               Plaintiff,         PLAINTIFF’S COMPLAINT FOR DAMAGES:
12
             v.
13                                                  1. Violation of the Rosenthal Fair Debt
                                                       Collection Practices Act
14   Bank of America, National Association,         2. Violation of the Telephone Consumer
                                                       Protection Act
15                             Defendants.
16

17           COMES NOW Plaintiff Brett Bailey, an individual, based on information and belief, to
18   allege as follows:
19                                           INTRODUCTION
20       1. This is an action for damages brought by an individual consumer for Defendant’s violations
21   of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq. (hereinafter
22   “Rosenthal Act”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
23   practices and violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
24   (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when making calls
25   to consumers.
26       2. Plaintiff brings this action against Defendant Bank of America, N.A. (hereinafter
27   “Defendant” or “BANA”) for its abusive and outrageous conduct in connection with debt
28   collection activity.
                                                     1
              Case 2:19-cv-00140-KJM-EFB Document 1 Filed 01/22/19 Page 2 of 7



 1       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
 2   and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are
 3
            dependent upon the collection of just and owing debts. Unfair or deceptive
 4          collection practices undermine the public confidence which is essential to the
            continued functioning of the banking and credit system and sound extensions of
 5          credit to consumers.
 6
              (2) There is need to ensure that debt collectors and debtors exercise their
 7            responsibilities to another with fairness and honesty and due regard or the rights of
              the other.
 8

 9
              (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair
              or deceptive acts of practices in the collection of consumer debts and to require
10            debtors to act fairly in entering into and honoring such debts, as specified in this
              title.
11

12       4. While many violations are described below with specificity, this Complaint alleges
13   violations of the statutes cited in their entirety.
14       5. The TCPA was designed to prevent calls like the ones described herein, and to protect the
15   privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give consumers
16   a choice as to how corporate entities may contact them and to prevent the nuisance associated with
17   automated or prerecorded calls.
18                                      JURISDICTION & VENUE
19       6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. §
20   227.
21       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
22                                      GENERAL ALLEGATIONS
23       8.   Plaintiff Brett Bailey (hereinafter “Plaintiff”) is an individual residing in the state of
24   California, and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
25       9.   At all relevant times herein, Bank of America was a company engaged, by the use of mail,
26   email, and telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt,” as
27   defined by Cal. Civ. Code §1788.2(f).
28

                                                           2
             Case 2:19-cv-00140-KJM-EFB Document 1 Filed 01/22/19 Page 3 of 7



 1       10. At all relevant times, Defendant acted as a “debt collector” within the meaning of Cal.
 2   Civ. Code §1788.2(c)
 3       11. Plaintiff had taken out an unsecured loan with Defendant in 2016.
 4       12. The loan Plaintiff took from Defendant was extended primarily for personal, family or
 5   household purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
 6   1788.2(d) of the Rosenthal Act.
 7       13. Defendant has been attempting to collect on a debt that originated from monetary credit
 8   that was extended primarily for personal, family, or household purposes, and was therefore a
 9   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the Rosenthal
10   Act.
11       14. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
12   from what Plaintiff is informed and believes was a consumer credit transaction, the money
13   allegedly owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
14   of the Rosenthal Act.
15       15. Plaintiff is informed and believes that Defendant is one who regularly collects or attempts
16   to collect debts on behalf of themselves, and is therefore a “debt collector” within the meaning of
17   the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection”
18   within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
19   therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the Rosenthal
20   Act.
21       16. Plaintiff’s account was an unsecured loan and Plaintiff began making payments on the
22   account.
23       17. Plaintiff was making payments on the loan before he became financially unable to keep
24   up with the monthly payments.
25       18. Defendant began contacting Plaintiff in March of 2018 to inquire about the status of the
26   loan and to collect on the payments that were no longer being made.
27       19. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to seek some type
28   of financial relief.

                                                      3
             Case 2:19-cv-00140-KJM-EFB Document 1 Filed 01/22/19 Page 4 of 7



 1       20. Counsel for Plaintiff sent Defendant a letter confirming representation of Plaintiff and
 2   informing Defendant that it was to no longer contact Plaintiff directly and that all
 3   calls/letters/collection efforts were to no longer be directed at Plaintiff.
 4       21. The contents of the letter also informed Defendant that Plaintiff was withdrawing his
 5   consent to be contacted on his cellular telephone.
 6       22. Counsel for Plaintiff sent the letter of representation to Defendant on or about April 30,
 7   2018.
 8       23. Plaintiff informed Defendant that he was revoking his consent to be called on his
 9   telephone in April of 2018.
10       24. Defendant continued to contact Plaintiff between approximately May 1, 2018 – at least
11   November 30, 2018; the type of contact was through phone calls to Plaintiff’s cellular telephone.
12       25. A second notice was sent to Bank of America, N.A. on September 27, 2018 again
13   informing Bank of America, N.A. that Plaintiff was represented by counsel and again revoking
14   any consent that may have been previously given to be contacted on his cellular telephone.
15       26. Bank of America, N.A. received Plaintiff’s second letter on or about September 28, 2018.
16       27. Defendant would sometimes call Plaintiff numerous times each day demanding payment
17   on the account.
18       28. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
19       29. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to Defendant
20   despite Defendant being notified that Plaintiff had retained counsel to deal specifically with the
21   debt owed to Defendant.
22       30. Defendant also continued to send Plaintiff demands for payment despite being notified of
23   Plaintiff’s retention of counsel.
24       31. The demands that were sent by Defendant were not monthly statements but instead
25   collection notices regarding his account.
26       32. Defendant’s calls were frequent in nature and continued despite receiving written
27   confirmation that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular
28   telephone were to stop.

                                                        4
             Case 2:19-cv-00140-KJM-EFB Document 1 Filed 01/22/19 Page 5 of 7



 1      33. Despite receiving two separate written notices regarding Plaintiff’s representation by
 2   counsel and revocation of his consent to be contacted on his cellular telephone Defendant
 3   continued to call and contact Plaintiff daily regarding his account with Defendant.
 4
                                         FIRST CAUSE OF ACTION
 5
                                       (Violation of the Rosenthal Act)
 6                                    (Cal. Civ. Code §§ 1788-1788.32)
                                    (Against Defendant Bank of America)
 7

 8      34. Plaintiff realleges and incorporates herein the allegation in each and every paragraph

 9   above as though fully set forth herein.

10      35. Plaintiff provided written notice that he was represented by sending Defendant a letter

11   with the name, address, and contact information of his attorney and informed Defendant that he

12   was represented.

13      36. Defendant continued to call and attempt to make contact with Plaintiff despite receiving

14   notice of representation and being informed that Plaintiff had retained counsel in an effort to deal

15   with the debt that was owed to Defendant.

16      37. The calls and communications made by Defendant to Plaintiff were not related to

17   statements of Plaintiff’s account and were attempts to collect a debt.

18      38. Plaintiff received numerous calls and text messages from Defendant from at least May 1,

19   2018 – November 30, 2018.

20      39. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving noticed

21   that Plaintiff had retained an attorney.

22
                                     SECOND CAUSE OF ACTION
23                                        (Violation of the TCPA)
                                              (47 USC § 227)
24
                                    (Against Defendant Bank of America)
25
        40. Plaintiff realleges and incorporates herein the allegation in each and every paragraph above
26
     as though fully set forth herein.
27

28

                                                      5
              Case 2:19-cv-00140-KJM-EFB Document 1 Filed 01/22/19 Page 6 of 7



 1      41. Since at least early March of 2018 Defendant started calling Plaintiff’s cellular telephone

 2   requesting that payment be made on the accounts Plaintiff held with Defendant.
 3      42. Defendant was informed that Plaintiff revoked his consent to be contacted by Defendant in

 4   April of 2018.
 5      43. Defendant called Plaintiff numerous times since Plaintiff withdrew his consent to be

 6   contacted by an automatic dialing machine.
 7      44. Defendant would contact Plaintiff nearly daily regarding payment on the accounts.

 8      45. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver

 9   the collection messages without Plaintiff’s prior express consent.
10      46. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing system”

11   as defined by 47 U.S.C. §227(a)(1).
12      47. These calls were made to Plaintiff’s cellular telephone and were not calls for an emergency

13   purposed as defined by 47 U.S.C. §227(b)(1)(B).
14      48. Plaintiff expressly revoked any consent that may have previously been given to Defendant

15   to be contacted by an automatic dialing machine in May of 2018.
16      49. Overall Plaintiff was contacted at least 75 (seventy five) times by Defendant on his cellular

17   phone.
18      50. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(B).

19                                       PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff prays for judgment as follows:
21              a. An award of actual damages pursuant to California Civil Code §1788.30(a), as will
22                    be proven at trial, which are cumulative and in addition to all other remedies
23                    provided for in any other cause of action pursuant to California Civil Code
24                    §1788.32.
25              b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
26                    §1788.30(b), which are cumulative and in addition to all other remedies provided
27                    for in California Civil Code §1788.32; and
28              c. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal. Civ.

                                                      6
            Case 2:19-cv-00140-KJM-EFB Document 1 Filed 01/22/19 Page 7 of 7



 1                 Code §1788.30(c).
 2             d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
 3                 for each and every violation.
 4             e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct in
 5                 the future.
                                                          GAJP, P.C.
 6

 7   Dated: January 22, 2019                              By:     /s/ Scott Johnson
                                                          Scott Johnson, Esq.
 8                                                        Attorney for Plaintiff
 9
                                    DEMAND FOR JURY TRIAL
10
            Plaintiff hereby demands trial of this matter by jury.
11

12
                                                          GAJP, P.C.
13
     Dated: January 22, 2019                              /s/ Scott Johnson
14                                                        Scott Johnson, Esq.
                                                          Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      7
